Citation Nr: 0503759	
Decision Date: 02/11/05    Archive Date: 02/22/05	

DOCKET NO.  04-24 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to separate 10 percent disability ratings for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1990 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
VARO in St. Paul, Minnesota, that denied entitlement to the 
benefit sought.


FINDING OF FACT

Received on December 16, 2004, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of his appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal that fails to allege specific error of 
fact or law in the determination being appealed.  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2004).  Withdrawal may be made by the veteran or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2004).

The veteran has withdrawn his appeal for a separate 
10 percent disability rating for bilateral tinnitus by means 
of a communication dated December 15, 2004.  He specifically 
indicated that he wanted to cancel his appeal and he wanted 
his claim withdrawn.  Accordingly, there remain no 
allegations of errors of fact or law for appellate 
consideration at this time.  The Board, therefore, does not 
have jurisdiction to review the appeal and it is therefore 
dismissed.


ORDER

The appeal is dismissed.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


